Citation Nr: 1040467	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran had also appealed issues of service connection for 
thoracolumbar spine disability, impaired vision, leg pain, sleep 
apnea, and blood in urine.  However, in October 2007, he withdrew 
those appeals.  Appeals of denials of service connection for 
hearing loss, tinnitus, and right great toe scar were satisfied 
by an August 2009 RO allowance of those claims.  

The Veteran presented testimony at an RO hearing in October 2007, 
and a transcript of the hearing is associated with his claims 
folder.  

The issues of service connection for heart disability and for 
skin disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD which is related to his service in Vietnam 
during the Vietnam Era.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2010); 75 Fed. 
Reg. 39843-01 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to 
reduce the evidentiary burden of establishing a stressor when it 
is related to a fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 
38 C.F.R. § 3.304(f)(3).  New 38 C.F.R. § 3.304(f)(3) provides:  
If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Service personnel records show that the Veteran was a Wheel Veh 
Repmn for HHC 3rd Ord Bn, 3rd Inf. Div. during his Vietnam 
service from January 1971 to December 1971, and that he 
participated in ground operations against hostile forces.  The 
Veteran has alleged that he had in-service stressors related to 
fear of hostile military activity during that period of service.  
Among the stressors alleged are being exposed to ambushes, mortar 
attacks, and land mines during convoys, being pinned down for 
several hours while trying to recover a disabled APC, and being 
injured in combat from an enemy rocket attack.  The claimed 
stressors are consistent with the places, types, and 
circumstances of the Veteran's service.  Additionally, a VA 
psychiatrist has indicated in October 2007 and July 2010 that the 
Veteran has PTSD due to those stressors.  The Veteran's lay 
testimony may be used to establish the occurrence of the claimed 
in-service stressors.  Since in-service stressors are shown, 
together with a current diagnosis of PTSD under DSM-IV related to 
those stressors, service connection can be granted for PTSD under 
the new regulation.  Accordingly, service connection for PTSD is 
warranted pursuant to the recent amendment to 38 C.F.R. § 3.304.  

Veterans Claims Assistance Act of 2000 (VCAA)

In closing, there is no need to undertake any review of 
compliance with VCAA as to the PTSD issue since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran as 
to this issue is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Although it does not 
appear that he has been furnished with notice of the manner of 
assigning a disability evaluation and an effective date, he will 
have the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is warranted.  To this 
extent, the appeal is granted.   


REMAND

Heart Disability

The record suggests that the Veteran may be claiming heart 
disability in connection with a heart murmur.  The record as it 
stands is not clear as to what type of heart disorder(s), if any, 
that the Veteran suffers from.  The Board notes still another 
recent regulatory change with regard to presumptive diseases for 
certain Vietnam veterans.  The Board notes still another recent 
regulatory change with regard to presumptive diseases for certain 
Vietnam veterans.  Specifically, effective August 31, 2010, VA 
amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other 
chronic B-cell leukemias, Parkinson's disease, and ischemic heart 
disease to the list of diseases associated with exposure to 
certain herbicide agents.  For purposes of this regulation, the 
term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease.  75 Fed. Reg. 53202.

In view of the regulatory change, the Board believes it 
appropriate to direct full development of the heart disability 
issue to determine the nature and etiology of the claimed heart 
disorder. 

Skin

The Veteran asserts that he has itching in his groin, legs, and 
lower back.  He claims that this skin condition developed while 
in Vietnam.  As a layperson, he is nevertheless competent to 
report this first hand observation.  A VA examination is 
therefore necessary.  38 C.F.R. § 3.159; McLendon v, Nicholson, 
20 Vet. App. 79 (2006).  

The Board also notes that it is not clear whether the Veteran was 
furnished VCAA notice with regard to the manner of assigning 
disability evaluations and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  In view of the need to 
return the case to the RO for medical examinations, it is 
appropriate to direct such VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the heart disability 
and skin disability issues, the RO should 
furnish the Veteran appropriate notice of 
the manner of assigning disability 
evaluations and effective dates. 

2.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of the claimed 
heart disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be performed.  The examiner 
should clearly report the medical 
diagnoses for all current heart disorders.  
If a murmur is detected, the examiner 
should clearly explain whether such murmur 
is indicative of a heart disability.

As to each current heart disorder which is 
diagnosed, the examiner should offer an 
opinion as to whether it is at  least as 
likely as not (a 50% or higher degree of 
probability) that such disorder was 
manifested during service or is otherwise 
causally related to service.  

A rationale should be furnished for all 
opinions. 

3.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of the claimed 
skin disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be performed.  The examiner 
should clearly report the medical 
diagnoses for all skin disorders.  

As to each current skin disorder which is 
diagnosed, the examiner should offer an 
opinion as to whether it is at  least as 
likely as not (a 50% or higher degree of 
probability) that such disorder was 
manifested during service or is otherwise 
causally related to service.  

A rationale should be furnished for all 
opinions. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for heart disability and for skin 
disability.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


